Citation Nr: 1303108	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  11-32 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran had active military service with the United States Navy from July 1961 to November 1961.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The issue has been recharacterized to correctly reflect the current status of the claim; the reasons and bases for such are discussed in greater detail below.

The Board has not only reviewed the Veteran's physical claims file, but also records maintained as part of the electronic "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to notify the Veteran regarding substantiation of his claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

The Veteran's claim of entitlement to service connection for PTSD was previously denied in an April 2007 rating decision.  In October 2008 the Veteran withdrew his appeal on this claim, and his claim was dismissed by the Board.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and the Substantive Appeal.  38 C.F.R. § 20.204(c).  The Veteran did not file a new notice of disagreement, nor file any additional evidence within a year of the April 2007 rating decision.  The October 2008 dismissal therefore is final.  38 U.S.C. § 7104(b); 38 C.F.R. § 20.1100.

In October 2010 the Veteran filed a claim for service connection for an anxiety disorder, which he indicated was a claim for service connection for a new disability.  As will be discussed below, the Board is not convinced the anxiety disorder is a "distinctly diagnosed disease" from PTSD and as such his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).

In Velez the Court of Appeals for Veterans Claims (Court) provided a test to distinguish a new claim from a petition to reopen: if the evidence shows "distinctly diagnosed diseases or injuries" then it is a new claim, but if the evidence "tends to substantiate an element of a previously adjudicated matter" it is a claim to reopen.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  In order to make this determination the Court looked to three factors: 1) what symptoms the Veteran previously used in describing his prior claims, 2) what the medical evidence showed at the time of the prior denials, and 3) how broadly the RO adjudicated the scope of the prior claims.  Id.

In this case, the Veteran is seeking service connection for an anxiety disorder.  However, in support of his new claim for anxiety disorder the Veteran points to the same in-service events that he described in his previous claim for service connection for PTSD.  In fact, in support of his current anxiety disorder claim the Veteran submitted an exact photocopy of the same narrative statement he previously submitted in support of his prior PTSD claim.  Furthermore the Veteran describes the same current symptoms in both claims: feelings of fear, anger, and anxiety.  (See Buddy Statement from Ex-Wife February 2007; NOD March 2011).  As such, the Veteran described the same in-service events and current symptoms in support of both claims.

Secondly, the medical evidence that was of record at the time of the previous determination included both a diagnosis of PTSD, in September 2007, and a diagnosis of an anxiety disorder in July 2007.  Both of these diagnoses were provided by VA treating physicians.  The Court has previously determined that for psychiatric conditions, "multiple diagnoses may represent subjective differences of opinions of examiner, rather than multiple conditions."  Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In making these diagnoses both physicians looked at the Veteran's complete mental health.  As such, the medical evidence in both cases evaluated the same current mental condition of the Veteran, varying merely by subjective differences of opinions of the medical professionals.

Finally, the RO adjudicated both claims in the same matter.  In both the April 2007 rating decision denying service connection for PTSD, and the January 2011 rating decision denying service connection for anxiety disorder, the RO denied the Veteran's claim for lack of evidence of alleged extreme physical punishments occurring during military service.  As such, the RO treated both claims similarly, denying both under the same theory.  

As described, review of the claims file reveals all three elements of the Velez test are met.  The Veteran describes the same in-service events and current symptoms in support of both claims, the medical evidence in both claims looked to the same symptoms to evaluate the current condition, and the RO adjudicated both claims under similar grounds.  In Velez the Court found that Veteran's current claim for nervous condition was not a new claim, but rather a petition to reopen his previously adjudicated claim for PTSD.  Velez, 23 Vet. App. at 205.  Similarly, in this case the Veteran's current claim for anxiety disorder is not a new, "separate and distinct" claim, but rather is a petition to reopen his prior claim for service connection for PTSD.  As such, new and material evidence is required as an initial threshold to reopen the Veteran's prior claim.

The RO did not consider the Veteran's current claim as a reopening, and proceeded to consideration of the merits of the claim.  The Board, however, is obligated to independently establish its jurisdiction over the merits, irrespective of the RO's action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....")

Accordingly, the issue before the Board is recharacterized.  The Veteran must be afforded the opportunity to fully address the threshold jurisdiction issue of reopening at the RO level prior to any adjudication by the Board; he has not had done so previously, and in light of the similar bases of denial in the April 2007 and January 2011 rating decisions, the reasonable possibility exists that reopening could be found to not be warranted.  For the Board to adjudicate such in the first instance may prejudice the Veteran.

Further, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In the case of previously denied claims, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice sent in this case did not touch on reopening  or new and material evidence in any way, and hence remand is required for such.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

For purposes of such, the claim was most recently and finally denied in an April 2007 rating decision on the grounds that no nexus to service (in the form of a verified in-service stressor) was shown.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal, to include a specific determination on reopening.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


